CRAWLEY, J.,
dissenting.
I dissent from the affirmance of the trial court’s determination that the parties had reached a settlement agreement. Rule 47, Ala.R.App.P., is not applicable here because that rule does not govern agreements reached at the trial level — only *709agreements reached while the matter is on appeal. See Ex parte Sims, 627 So.2d 380 (Ala.), cert. denied sub nom. Dunn v. Sims, 510 U.S. 1012, 114 S.Ct. 603, 126 L.Ed.2d 568 (1993).
Instead, § 34-3-21, Ala.Code 1975, governs. That section provides:
“An attorney has authority to bind his client, in any action or proceeding, by any agreement in relation to such ease, made in writing, or by an entry to be made on the minutes of the court.”
There is no agreement in writing and no entry reflecting an agreement on the minutes of the court. The judgment of the trial court is due to be reversed.